    Case:21-01193-ESL13 Doc#:19 Filed:06/11/21 Entered:06/11/21 10:34:03                                                            Desc: Main
                        IN THE UNITED STATES BANKRUPTCY
                                 Document    Page 1 of 1 COURT
                                                FOR THE DISTRICT OF PUERTO RICO

IN RE:

ANA LUZ ALICEA PADILLA                                                                       CASE NO. 21-01193-ESL
                                                                                             CHAPTER 13
   DEBTOR(S)
                                                                                                **AMENDED DOCUMENT**

                                                  TRUSTEE'S REPORT ON CONFIRMATION
1. The applicable commitment period (years) is: 5

2. The liquidation value of the estate is :$ 0.00

3. The general unsecured pool is :$ 0.00



               AMENDED PLAN DATE: June 10, 2021                                               PLAN BASE: $20,900.00

TRUSTEE'S REPORT ON CONFIRMATION DATED: 6/11/2021
                            FAVORABLE                                                             X UNFAVORABLE


  [X] OTHER:

   Stipulation filed at dkt 16 regarding treatment to American Leading is pending adjudication.


NOTICE: This report anticipates Trustee’s position as per 11 USC § 1302(b)(2) a copy of which has been served upon counsel for debtor(s). Copies
    are available to parties in interest at the Trustee’s Office.

                                                                                        /s/ Miriam Salwen Acosta
                                                                                        Miriam Salwen Acosta
Atty: ROBERTO FIGUEROA                                                                  USDC # 208910
                                                                                         ALEJANDRO OLIVERAS RIVERA
                                                                                         Chapter 13 Trustee
                                                                                         PO Box 9024062, Old San Juan Station
                                                                                         San Juan PR 00902-4062
                                                                                        CMC - EN
